Citation Nr: 0615258	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from October 1951 to 
January 1952.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a September 2002 rating 
decision, by the San Diego, California, Regional Office (RO), 
which denied the veteran's claim of entitlement to automobile 
and adaptive equipment or adaptive equipment only.  The 
veteran perfected a timely appeal to that decision.  The 
veteran, accompanied by his representative, appeared and 
offered testimony at a hearing before a Decision Review 
Officer at the RO in November 2003.  A transcript of that 
hearing is of record.  

On February 5, 2004, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is 
also of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The veteran is currently service-connected for ankylosing 
spondylitis, evaluated as 60 percent disabling; valvular 
heart disease, status post valve replacement, evaluated as 30 
percent disabling; and iritis, evaluated as 0 percent 
disabling.  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be made 
where a veteran demonstrates service-connected loss or 
permanent loss of use of one or both feet, one or both hands, 
or a permanent impairment of vision bilaterally (as defined 
by 38 C.F.R. § 3,808(b) (iii) (2005)).  For adaptive 
equipment eligibility only, service-connected ankylosis of 
one or both knees or one or both hips must be shown.  
38 C.F.R. § 3.808(b) (iv) (2005).  38 C.F.R. § 3.808(a), (b) 
(2005).  Loss of use of foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute loss of use 
of the hand or foot involved.  38 C.F.R. § 3.350(a) (2) 
(2005).  

At his personal hearing in February 2004, the veteran 
maintained that he needs a vehicle with wide-angle mirrors 
and positional mirrors because he cannot move his neck.  He 
also reported that his doctors have opined that his right hip 
had no effective remaining function; he indicated that his 
right hip is essentially immovable.  

In a medical statement, dated in May 2002,. Alan Elliott, 
M.D., indicated that the veteran's ankylosing spondylitis 
caused marked limitation of movement of both his neck and 
back.  Following a disability evaluation in November 2002, B. 
Schachtschneider, D.C., reported diagnoses of advanced 
spondylosis with virtually complete ankylosis of cervical and 
upper thoracic spine; and compensatory strain of the right 
hip.  In January 2004 Dr. Elliott opined that the veteran had 
no effective remaining function in his right hip, but he did 
not indicate whether or not the right hip was ankylosed.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that VA's statutory duty to assist the 
veteran with his claim includes, when necessary to decide his 
case, providing a medical examination or obtaining a 
clarifying medical opinion.  See 38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2005).  See, too, Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

The above medical statements clearly indicate that the 
veteran's ankylosing spondylitis causes significant 
impairment and limitation of motion of the neck, spine and 
right hip.  However, they do not clearly address the 
existence of shortening of the lower extremities, the 
presence of ankylosis in the hips and knee, or loss of use of 
the lower extremities.  In essence, there is no medical 
evidence of record which addresses the criteria relevant to 
determine eligibility for the benefit sought on appeal; the 
evidence is insufficient for a proper evaluation of the 
veteran's claim.  As such, further examination is indicated.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should obtain treatment 
records from Alan T. Elliott, M.D., from 
January 2004 to the present.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service-connected ankylosing spondylitis.  
Any indicated tests and studies should be 
performed.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should 
comment on whether any joint, including 
the spine, is ankylosed by reason of the 
veteran's service-connected ankylosing 
spondylitis.  The examiner should report 
whether the veteran has lost the use of 
his lower extremities so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  (The 
term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.)  

The examiner should also indicate whether 
the veteran has any ankylosis of the hips 
and/or knees, the extent of any 
shortening of either lower extremity or 
whether he has complete paralysis of the 
external popliteal nerve (common 
peroneal) and footdrop, accompanied by 
characteristic organic changes.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

3.  After completing the above actions, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  The purposes of 
this REMAND are to further develop the record and to accord 
the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



